                                                                          USDC SDNY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
                                                                          DOC #:
UNITED STATES DISTRICT COURT                                              DATE FILED: 4/28/2021
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------   X
 UNITED STATES OF AMERICA,                                      :
                                                                :
                 -against-                                      :   16-CR-82 (VEC)
                                                                :
 KENNETH SMITH,                                                 :       ORDER
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X


VALERIE CAPRONI, United States District Judge:

        WHEREAS on March 11, 2021, Kenneth Smith filed a Motion for Compassionate

Release, Dkts. 289, 290; and

        WHEREAS as of April 27, 2021, Mr. Smith’s Motion is fully briefed;

        IT IS HEREBY ORDERED that by no later than Friday, May 7, 2021, the Government

must inform the Court: (1) whether Mr. Smith has been offered a COVID-19 vaccine; (2) if so,

whether he received the vaccine; and (3) if not, when the Government anticipates that Mr. Smith

will be offered a vaccine.

        IT IS FURTHER ORDERED that the Government must serve a copy of its letter on Mr.

Smith at the address listed below. The Government must file proof of such service on the docket

by no later than Monday, May 10, 2021.

        IT IS FURTHER ORDERED that by no later than Friday, May 21, 2021, Mr. Smith

must inform the Court whether he intends to take the vaccine when offered, to the extent he has

not been already vaccinated.

        The Clerk of Court is respectfully directed to mail a copy of this order to Kenneth Smith,

Reg. No. 75260-054, FCI Edgefield, FEDERAL CORRECTIONAL INSTITUTION, P.O. BOX

725, EDGEFIELD, SC 29824, and note mailing on the docket.
SO ORDERED.
                                    _________________________________
Date: April 28, 2021                      VALERIE CAPRONI
      New York, New York                  United States District Judge




                           2 of 2
